Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it includes part numbers and includes “The present invention relates to”. Correction is required. See MPEP § 608.01(b).
Drawings
The drawings are objected to because Fig. 1 is missing the drawing around 44 and 16 are missing features, along with the dotted lines; in addition, Fig. 7 is missing text. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of Claim 7 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (USPGPN 20120256568).
Independent Claim 1, Lee discloses a functional device (Figs. 4-19a) comprising:
a functional unit for performing a function (control unit, 50 and backup battery 56),
two or more energy storage units configured for storing electrical energy (42 which includes two or more cells 52, ¶’s [112, see further 104, 108-111, 114, 125, 126, 129), and
an electric power converter unit (Figs. 7a-8, see ¶’s [119-131], demonstrates that motors 46 are the external power unit, while switches 59 & 62 provide a power conversion when they bypass 2nd motor 46, provide both 46 in series, or provide both 46 in parallel) configured to be connected to an external power source (46), to receive an input voltage from the external power source and to provide converted input voltage to a charging set of the energy storage units which are connected in series with each other having a charging set voltage adapted to the input voltage received from the external power source in order to minimize a voltage difference between the input voltage and the converted input voltage (¶’s [161, 191] describes the battery cells being charged in series), wherein a discharging set of the energy storage units is configured to provide an output voltage adapted to a functional unit input voltage required by the functional unit to the functional unit in order to minimize a voltage difference between the output voltage and the functional unit input voltage (¶’s [161, 182, 189, 192] describes the number connected is flexible by reconfiguration, while abstract, ¶’s [106, 107, 114, 117, 120, 123, 124, 132-135, 137-140, 143-146, 149-157, 172, 173] describes that for discharging, it can be either in parallel or series to discharge); wherein the number of energy storage units in the charging set is different compared to the number of energy storage units in the discharging set (as described above), and wherein the functional device comprises electric circuitry for connecting the functional unit, the energy storage units and the electric power converter unit and an arrangement of switches which is configured to form the charging set, the discharging set, or the charging set and the discharging set of the energy storage units in dependence of open and closed states of switches (as demonstrated above, see esp. Figs. 4-9).
Dependent Claim 3, Lee discloses a control unit configured to control switching of the switches in order to form the charging set in dependence of the input voltage received from the external power source, the discharging set in dependence of the functional unit input voltage required by the functional unit or the charging set and the discharging set of the energy storage units in dependence of the input voltage received from the external power source and the functional unit input voltage required by the functional unit (¶’s [110, 111, 115, 127, 129-131] describes the use of the switches to control the amount of power received/sent for charging and discharging to and from the batteries).
Dependent Claim 4, Lee discloses the control unit is configured to determine the input voltage received from the external power source, the functional unit input voltage required by the functional unit, or the input voltage received from the external power source and the functional unit input voltage required by the functional unit in order to control the switching of the switches (¶’s [161, 182, 189, 192] describes the switches changing the number of cells to accommodate different voltage levels).
Dependent Claim 5, Lee discloses the control unit is configured to determine a state of charge of the energy storage units and to form the charging set, the discharging set, or the charging set and the discharging set in dependence of the state of charge of the energy storage units (¶’s [160-162, 171, 199] together describes balancing/equalizing being based upon charge state/SOC of cells, where balancing/equalizing is performed via switches).
Dependent Claim 6, Lee discloses the control unit is configured to switch a set of switches of the arrangement of the switches between open and closed states in order to form the charging set, the discharging set, or the charging set and the discharging set of the energy storage units (switches described above and shown in Figs. cited above).
Dependent Claim 7, Lee discloses the discharging set of the energy storage units providing the output voltage is galvanically isolated from the other energy storage units (see Figs. 5a-5d, depending on the state of switches 57, some cells can be galvanically isolated, as one of ordinary skill in the art can understand, via e.g. open-circuiting the non-selected cells).
Dependent Claim 11, Lee discloses functional system comprising the functional device according to claim 1 and the external power source (see at least Figs. 4-5D).
Dependent Claim 12, Lee discloses a method for operating the functional device according to claim 1 comprising the steps:
receiving an input voltage from the external power source,
providing that the charging set of the energy storage units connected in series with each other have a charging set voltage adapted to the input voltage received from the external power source in order to minimize the voltage difference between the input voltage and the converted input voltage,
providing the converted input voltage to the charging set of the energy storage units,
providing that the discharging set of the energy storage units is configured to provide the output voltage adapted to the functional unit input voltage required by the functional unit in order to minimize a voltage difference between the output voltage and the functional unit input voltage; wherein the number of energy storage units in the charging set is different compared to the number of energy storage units in the discharging set, and wherein the functional device comprises electric circuitry for connecting the functional unit, the energy storage units and the electric power converter unit and an arrangement of switches which is configured to form the charging set, the discharging set, or the charging set and the discharging set of the energy storage units in dependence of open and closed states of switches; and
providing the output voltage to the functional unit (as described above for Claim 1).
Dependent Claim 13, Lee discloses forming the charging set in dependence of the input voltage received from the external power source, and
forming the discharging set in dependence of the functional unit input voltage required by the functional unit (¶’s [161, 182, 189, 192] describes the number connected is flexible by reconfiguration for charging and discharging, while abstract, ¶’s [106, 107, 114, 117, 120, 123, 124, 132-135, 137-140, 143-146, 149-157, 172, 173] describes that for discharging, it can be either in parallel or series to discharge, discharges to both motor, controller, and backup battery).
Dependent Claim 14, Lee discloses a computer program for operating the functional device according to claim 1 (inherent that the controller would have this feature).
Dependent Claim 15, Lee discloses a computer-readable medium having stored the computer program of claim 14 (inherent that the controller would have this feature to perform the functions necessary for the switches, ¶’s [162, 163]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPGPN 20120256568) in view of Sun et al (USPGPN 20150155736)
Dependent Claim 8, Lee is silent to the functional unit comprises a constant current driver for providing the functional unit with a constant current based on a varying drive voltage.
Sun teaches the functional unit comprises a constant current driver for providing the functional unit with a constant current based on a varying drive voltage (¶[20], see circuits of Figs. 1-7, esp. 1 & 2). Sun’s use of constant current for the Lights (LED, night light, etc.) is advantageous as it provides prevention of burnout/thermal runaway, easier control, consistent level of brightness, and more accurate failure rates (official notice taken, ¶[20]). One having ordinary skill in the art understands that it is common to have lights on bicycles such as Lee’s in order to provide protection for both the rider and those around the rider, and that such lights are most commonly battery powered (where the modification to add Sun would be the power would come from the control/backup battery side rather than the motor side), therefore, Sun and Lee are analogous to the present invention.
It would have been obvious to a person having ordinary skill in the art to modify Lee with Sun to provide improved safety, control ease, consistency, and accuracy.
Dependent Claim 9, the combination of Lee and Sun teaches the functional unit comprises a lighting unit, an actuation unit, a user interface, a heating unit, a cooling unit, or a temperature regulating unit (lighting unit and activation unit, as described in Sun above).
Dependent Claim 10, the combination of Lee and Sun teaches the energy storage units comprise a battery, a capacitor, or a battery and a capacitor (both teach a battery, while Lee teaches both a battery and a capacitor ¶[159] and Fig. 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859